DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,347,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appear to contain similar subject matter as outlined in the table below.
In regard to claim 1, Claim 1 of US 11,347,100 claims the limitations of claim 1 except “the third thin film transistor and the fourth thin film transistor connect to a second signal line.”
However, one of ordinary skill in the art would recognize that pixels arranged in a particular direction will have a signal line in common.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claimed device of US 11,347,100 with the third thin film transistor and the fourth thin film transistor connect to a second signal line.”
Doing so would provide an actively addressed display device.
In regard to claim 3, Claim 1 of US 11,347,100 claims the limitations of claim 3 except wherein color display device is organic LED.
However, one of ordinary skill in the art would recognize that the pixel layout may be applied to any number of color display types.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claimed device of US 11,347,100 with wherein color display device is organic LED.
Doing so would provide an art recognized equivalent device that may achieve a desired color rendering.

Instant Application
US 11,347,100
Claim 1: A color display device comprising:
Claim 1: A color display device comprising:
a pixel including a red subpixel, a blue subpixel and green subpixel formed on a substrate,
wherein each of the plurality of pixels includes a red sub-pixel, a blue sub-pixel, a first kind of green sub-pixel and a second kind of green sub-pixel, 
wherein the green subpixel includes a first kind of green sub-pixel and a second kind of green sub- pixel,
a first kind of green sub-pixel and a second kind of green sub-pixel, 
the red sub-pixel and the blue sub-pixel are arranged in a longitudinal direction, the red sub-pixel has a first thin film transistor, the blue sub-pixel has a second thin film transistor,
the red sub-pixel and the blue sub-pixel are arranged in a longitudinal direction, the red sub-pixel has a first thin film transistor, the blue sub-pixel has a second thin film transistor, 
the first transistor and the second transistor connect to a first signal line,
the first transistor and the second transistor connect to a first signal line,
the first kind of green sub-pixel and the second kind of green sub-pixel are arranged in the longitudinal direction,
the  first kind of green sub-pixel and the second kind of green sub-pixel are arranged in the longitudinal direction,
the first kind of green sub-pixel has a third thin film transistor, and the second kind of green sub-pixel has a fourth thin film transistor,
the first kind of green sub-pixel has a third thin film transistor, and the second kind of green sub-pixel has a fourth thin film transistor.
the third thin film transistor and the fourth thin film transistor connect to a second signal line.
See above rejection
Claim 2: wherein the first kind of green sub-pixel and the second kind of green sub-pixel are smaller than the red sub-pixel or the blue sub-pixel,
Claim 1: the first kind of green sub-pixel and the second kind of green sub-pixel are smaller than the red sub-pixel or the blue sub-pixel, 
Claim 3: wherein color display device is organic LED.
NA-see above rejection
Claim 4: wherein the pixel has two first kind of green sub-pixels and two second kind of green sub-pixels.
Claim 2: wherein each of the pixels has two first kind of green sub-pixels and two second kind of green sub-pixels.
Claim 5: wherein the first kind of green sub-pixel is more blue-blended green than the second kind of green sub-pixel.
Claim 3: wherein the first kind of green sub-pixel is more blue-blended green than the second kind of green sub-pixel.
Claim 6: wherein the second kind of green sub-pixel is more yellow-blended green than the first kind of green sub-pixel.
Claim 4: wherein the second kind of green sub-pixel is more yellow-blended green than the first kind of green sub-pixel.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miller et al. (US 2006/0170712 A1).
In regard to claim 1, Miller et al. discloses a color display device comprising (see e.g. Figure 7): 
a pixel including a red subpixel R, a blue subpixel B and green subpixel G/G formed on a substrate, 
wherein the green subpixel G/G includes a first kind of green sub-pixel G and a second kind of green sub- pixel G (i.e. upper and lower),
 the red sub-pixel R and the blue sub-pixel B are arranged in a longitudinal direction, the red sub-pixel R has a first thin film transistor 106, the blue sub-pixel B has a second thin film transistor 106, the first transistor 106 and the second transistor 106 connect to a first signal line 82, 
the first kind of green sub-pixel G and the second kind of green sub-pixel G are arranged in the longitudinal direction, the first kind of green sub-pixel G has a third thin film transistor106, and 
the second kind of green sub-pixel G has a fourth thin film transistor106,
 the third thin film transistor 106 and the fourth thin film transistor 106  connect to a second signal line 82.
In regard to claim 3, Miller et al. discloses the limitations as applied to claim 1 above, and
wherein color display device is organic LED (see e.g. paragraph [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871